Mr. Justice Nelson
delivered the opinion of the court.
This is an amended petition by the Milwaukee and Minnesota Company for a mandamus to the judges of the Circuit Court of the United States for the District of Wisconsin, commanding that court to order certain rolling stock, particularly described, to be taken out of the hands of a receiver, and delivered to the petitioners, pursuant to a decree entered in said court on the 18th July, 1866, in the case of Soutter, &c., v. The La Grosse and Milwaukee Company and Others. Since this petition was presented a case on appeal between the parties has been heard and decided, in which it was determined that the possession of this rolling stock did not belong to the petitioners. [See Minnesota Co. v. St. Paul Co., 6 Wall. 742.] The motion for the mandamus must, therefore, be

Denied.